NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                    No. 13-3913
                                   ____________

                             CHRISTIE A. LEONARD,
                                            Appellant

                                          v.

                           CITY OF PITTSBURGH;
                  NATHAN HARPER, in his individual capacity;
               ADAM M. SKWERES, individually and an officer of the
                   Police Department of the City of Pittsburgh
                                ____________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                           (W.D. Pa. No. 2-13-cv-00455)
                           District Judge: Mark R. Hornak
                                    ____________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 9, 2014

             Before: FISHER, COWEN and TASHIMA,* Circuit Judges.

                                (Filed: June 30, 2014)
                                    ____________

                             OPINION OF THE COURT
                                  ____________

FISHER, Circuit Judge.


      *
       The Honorable A. Wallace Tashima, Senior Circuit Judge for the Ninth Circuit
Court of Appeals, sitting by designation.
       Appellant Christie Leonard appeals the dismissal of her claims by the United

States District Court for the Western District of Pennsylvania against Appellees the City

of Pittsburgh and Chief of Police Nathan E. Harper (collectively, “the City”), on the

grounds that her suit is barred by the statute of limitations. Leonard argues that the statute

of limitations was tolled by operation of: (1) the discovery rule; and (2) the doctrine of

fraudulent concealment. For the reasons that follow, we will affirm.

                                              I.

       We write principally for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       Leonard and Adam M. Skweres, who was at the time a police officer for the City,

met in June 2008 after Skweres responded to a reported theft at the residence of

Leonard’s mother. After the perpetrator of the theft was arrested, Skweres compelled

Leonard to appear in court to testify and threatened to arrest Leonard if she did not do so.

On June 30, 2008, Leonard appeared in court with Skweres. After the proceedings,

Skweres and Leonard had a short conversation outside the courtroom, during which

Skweres demanded sexual favors from Leonard and threatened to retaliate if she did not

comply. Skweres also threatened to write a negative letter to the Allegheny County

Department of Children, Youth and Families (“CYF”), where Leonard was involved in a

custody dispute over her three children. Skweres stated that if Leonard engaged in sexual

                                              2
acts with him, he would write a positive letter on her behalf to CYF; if she refused, he

would write a negative letter and she would lose custody of her children. When she

refused, Skweres gave her his cell phone number and told her that she should take time to

consider his proposal. He threatened her with arrest if she told anyone about their

conversation.

       Within a few months after the incident at the courthouse, Leonard spoke with

CYF, her counselors, and members of her family about what had happened. After

learning that Skweres had made similar threats to several other women, she reported his

conduct to Detective Paul Beckert of the City of Pittsburgh Office of Municipal

Investigations. Detective Beckert interviewed Leonard and administered two lie-detector

tests, both of which Leonard passed.

       It appears that little happened for nearly four years. In January 2012, Leonard was

called by the Bureau of Police to give an additional statement regarding the June 2008

incident. When she reported to the station to provide her statement, she learned that the

Federal Bureau of Investigation (“FBI”) was also investigating Skweres’s conduct. On

February 17, 2012, Skweres was arrested by the Bureau of Police based on four separate

incidents of misconduct, including the one involving Leonard. He was charged in the

Allegheny County Court of Common Pleas, and, on March 11, 2013, Skweres pleaded

guilty to sexually assaulting five different women. He is currently incarcerated.




                                             3
       On March 13, 2013, Leonard filed suit in the Court of Common Pleas, alleging

that Skweres and the City deprived her of rights guaranteed by the Fourth and Fourteenth

Amendments of the United States Constitution under 42 U.S.C. § 1983 and committed

several state law torts. The City removed to federal court, and, on August 27, 2013, Judge

Mark R. Hornak dismissed Leonard’s claims against the City on the ground that her suit

is barred by the statute of limitations.

                                             II.

       The District Court had federal question jurisdiction pursuant to 28 U.S.C. § 1331,

and removal jurisdiction pursuant to 28 U.S.C. § 1441. We have jurisdiction to review the

District Court’s final order of dismissal pursuant to 28 U.S.C. § 1291.

       We exercise plenary review over a district court’s dismissal under Rule 12(b)(6) of

the Federal Rules of Civil Procedure. Evancho v. Fisher, 423 F.3d 347, 350 (3d Cir.

2005) (citing Gallo v. City of Phila., 161 F.3d 217, 221 (3d Cir. 1998)). When

considering a Rule 12(b)(6) motion, we “‘accept all factual allegations as true, construe

the complaint in the light most favorable to the plaintiff, and determine whether, under

any reasonable reading of the complaint, the plaintiff may be entitled to relief.’” Fleisher

v. Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012) (quoting Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)). “To survive a motion to dismiss, a

complaint must contain sufficient factual allegations, taken as true, to ‘state a claim for




                                              4
relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)).

                                               III.

          The statute of limitations for a claim under § 1983 is imported from the personal

injury tort law of the state in which the injury occurred, which in Pennsylvania is two

years. Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009) (citing Wallace v. Kato, 549 U.S.
384, 387 (2007); 42 Pa. Cons. Stat. Ann. § 5524(2)). Although she filed this suit more

than four years after she concedes her cause of action arose, Leonard argues that we

should consider her lawsuit timely because: (1) the statute of limitations was tolled under

the discovery rule; and (2) the statute of limitations was tolled under the doctrine of

fraudulent concealment.1 We conclude that neither argument is persuasive, and will

affirm.

                                               A.

          Federal law governs the accrual date of a cause of action under § 1983, id. (citing

Genty v. Resolution Trust Corp., 937 F.2d 899, 919 (3d Cir. 1991)), and under federal

law a cause of action accrues “at the moment at which each of its component elements

has come into being as a matter of objective reality, such that an attorney with knowledge


          1
          Leonard’s brief also puts forth arguments regarding her underlying claim pursuant to
Monell v. Department of Social Services of the City of New York, 436 U.S. 658 (1978). While she
clarifies in her reply brief that the arguments are presented only as “essential context for her
claims against Appellees,” Appellant’s Reply Br. at 2, we note that because the District Court did
not pass on those claims, we will not do so either.
                                                5
of all the facts could get it past a motion to dismiss for failure to state a claim.” William

A. Graham Co. v. Haughey, 646 F.3d 138, 150 (3d Cir. 2011). The parties do not dispute

that Leonard’s cause of action accrued in June 2008, at the time of her encounter with

Skweres.

       While federal law governs the accrual date, we generally apply state law tolling

principles in a § 1983 case. Kach, 589 F.3d at 639. Under Pennsylvania’s formulation of

the discovery rule, the statute of limitations will toll “‘where the existence of the injury is

not known to the complaining party and such knowledge cannot reasonably be

ascertained within the prescribed statutory period.’” Meehan v. Archdiocese of Phila.,

870 A.2d 912, 919 (Pa. Super. 2005) (quoting Kingston Coal Co. v. Felton Min. Co., Inc.,

690 A.2d 284, 288 (Pa. Super. 1997)).

       Leonard argues that although she was aware in June 2008 that she suffered an

injury at Skweres’s hands, the limitations period should have been tolled until January

2012 because it was only then that she discovered the basis of her Monell claim against

the City: the inaction by the Bureau of Police to properly investigate her claims and its

failure to follow psychological examination procedures when hiring Skweres in 2005.

Leonard relies on our decision in Bohus v. Beloff, 950 F.2d 919 (3d Cir. 1991) (applying

Pennsylvania law). In Bohus we applied the discovery rule to toll the statute of

limitations for a plaintiff in a medical malpractice suit until she became aware of the

extent of her injuries. Id. at 926. The plaintiff’s injury occurred during surgery, but it

                                               6
was not reasonably possible for her to discover that injury until some time had passed

because the surgeon had told her that there would be a period of recuperation during

which the discomfort and pain would continue, a belief that was supported following

examination by several other physicians. Id. at 922-23. It was not until she consulted

with an orthopedic surgeon that she discovered her pain was not the result of normal

post-operative healing, but of negligently performed surgery. Id. at 923.

       Leonard asserts that, like the plaintiff in Bohus, she could not reasonably have

discovered her injury until January 2012, when she learned that the FBI was investigating

Skweres’s conduct. But Bohus analogizes poorly to the facts before us. The injury that

Leonard suffered was her mistreatment by Skweres, which, unlike the plaintiff in Bohus,

she became aware of as it occurred. Leonard construes the City’s purported misconduct

as causing a wholly separate, independent injury from that inflicted by Skweres. In

support of this argument, she attempts to distinguish Meehan, on which the District Court

relied, but her argument is unpersuasive.

       Meehan involved allegations that the Archdiocese of Philadelphia engaged in a

decades-long cover up of sexual abuse. 870 A.2d at 920. Conceding that at the time of

their abuse they knew they had been injured, knew the identities of their abusers, and

knew that their abusers were employees of the Catholic Church, the plaintiffs nonetheless

claimed that they did not know that the Church was a potential cause of their injuries

until 2002, thus tolling the statute of limitations until that time. Id. In rejecting this

                                               7
argument, the Pennsylvania Superior Court differentiated between “primary” and

“secondary” causes of injury, with the primary cause of injury being the one that begins

the running of the statute of limitations. Id. (“Plaintiffs are really claiming that they

were unaware, not of their injury, but of a secondary cause of their injury (the primary

cause being the individual who committed the abuse.)”). The discovery rule tolls the

statute of limitations when the complaining party, exercising reasonable diligence, could

not have ascertained the fact of his injury within the limitations period. Id. at 919. That a

cover-up may have been a secondary cause of the abuse did not change the fact that the

injuries that the plaintiffs alleged was abuse, and they were aware of this injury at the

time it occurred.

       So too here. The injuries Leonard alleges involving the City are secondary to the

true injury – the actions taken by Skweres. Leonard knew of her injury by Skweres, and

– importantly – she knew that he was a police officer employed by the City in June 2008.

Exercising reasonable diligence, she could have discovered at that time a potential

Monell claim against the City. Thus, she is not entitled to a tolling of the limitations

period under the discovery rule.

                                              B.

       As an alternative argument, Leonard contends that she is entitled to tolling of the

statute of limitations under the doctrine of fraudulent concealment. Under

Pennsylvania’s fraudulent concealment rule, the statute of limitations is tolled “where

                                              8
‘through fraud or concealment the defendant causes the plaintiff to relax vigilance or

deviate from the right of inquiry.’” Mest v. Cabot Corp., 449 F.3d 502, 516 (3d Cir.

2006) (interpreting Pennsylvania law) (quoting Ciccarelli v. Carey Canadian Mines, Ltd.,

757 F.2d 548, 556 (3d Cir. 1985)). “‘[I]n order for fraudulent concealment to toll the

statute of limitations, the defendant must have committed some affirmative independent

act of concealment upon which the plaintiff[] justifiably relied.’” Lazarski v.

Archdiocese of Phila., 926 A.2d 459, 465 (Pa. Super. 2007) (second alteration in original)

(quoting Kingston Coal, 690 A.2d at 290).

       Here, Leonard argues that because the City did not inform her of Skweres’s

psychological examination history and because Skweres’s conduct did not result in an

actual arrest until 2012, the City’s “silence in this instance constitutes fraud.” Appellant’s

Br. at 22. While we have recognized that a party’s silence could in some circumstances

constitute fraudulent concealment, such a situation occurs “only where there is an

affirmative duty to disclose because of a fiduciary relationship between the parties or a

similar relationship of trust and confidence.” Mest, 449 F.3d at 517. Leonard claims

without citation that the relationship between a private citizen and the police is one such

relationship, but this assertion is inconsistent with Pennsylvania law. See, e.g., People

United to Save Homes v. Dep’t of Env’t Prot., 789 A.2d 319, 327 n.14 (Pa. Commw. Ct.

2001) (“[U]nder the public duty doctrine, there is no duty owed to a particular person by




                                              9
a municipality or other governmental body absent a special relationship.” (internal

citation omitted)).

       Leonard’s complaint fails to allege any affirmative acts of concealment by the

City, either of Skweres’s misconduct, his employment relationship with the City, or of

the facts underlying Leonard’s claim for Monell liability. Nor has she alleged facts that

would suggest she and the City had the type of special relationship through which the

City’s silence could constitute an act of fraudulent concealment. Accordingly, we reject

her argument that the statute of limitations was tolled in this case by the doctrine of

fraudulent concealment.

                                             IV.

       For the reasons set forth above, we will affirm the District Court’s grant of the

motion to dismiss.




                                             10